Name: Commission Regulation (EEC) No 2064/93 of 27 July 1993 amending Regulation (EEC) No 1328/93 laying down detailed rules for granting a special refund for exports of pigmeat sector products to certain third countries
 Type: Regulation
 Subject Matter: animal product;  trade policy;  political geography;  political framework
 Date Published: nan

 Official Journal of the European Communities No L 187/2529 . 7. 93 COMMISSION REGULATION (EEC) No 2064/93 of 27 July 1993 amending Regulation (EEC) No 1328/93 laying down detailed rules for granting a special refund for exports of pigmeat sector products to certain third countries whereas the measures provided for in the present Regula ­ tion are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the common organisation of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 15 (6) thereof, Whereas Article 2 of Commission Regulation (EEC) No 1328/93 (3), fixed a deadline for the acceptance of applications lodged by operators with national competent authorities ; whereas initial experience has shown that this deadline is too short and does not allow operators to assure that their operations are carried out successfully ; whereas it is therefore appropriate to extend the deadline without, however putting in question the objective to book the expenditure under the 1993 budget year ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1328/93 the date of ' 15 July 1993' shall be replaced by '1 October 1993'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . f) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 132, 29 . 5 . 1993, p. 109.